                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                COOKEVILLE DIVISION


 TANNA MARIA SHEPHERD,                            )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    No. 2:18-cv-00023
                                                  )    CHIEF JUDGE CRENSHAW
 GARY NICHOLAS GILLIAN, et al.,                   )
                                                  )
        Defendants.                               )


                                             ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge,

recommending that this case be dismissed without prejudice, pursuant to Federal Rule of Civil

Procedure 41(b), for failure to comply with the Court’s prior orders and failure to prosecute. (Doc.

No. 20.) Additionally, given the egregious failures of Shepherd’s counsel, the Magistrate Judge

further recommends that a copy of this order be forwarded to the Tennessee Board of Professional

Responsibility for any action it deems appropriate. (Id. at 7.) No objections have been filed to the

Magistrate Judge’s Report and Recommendation. After a de novo review of the record, the Court

agrees that this case should be dismissed without prejudice, in accordance with Federal Rule of

Civil Procedure 41(b), for failure to comply with multiple prior Court orders and failure to

prosecute. Therefore, the Report and Recommendation (Doc. No. 20) is ADOPTED.

       Accordingly, Shepherd’s instant action is DISMISSED WITHOUT PREJUDICE.

Further, the Clerk of Court is instructed to FORWARD a copy of this Order and the Report and

Recommendation to the Tennessee Board of Professional Responsibility for such action, if any, it

deems appropriate.
IT IS SO ORDERED.




                    ____________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      2
